Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           March 22, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 In the Matter of the Personal Restraint of
                                                            No. 56610-9-II
 JORDAN MATTHEW DOUGLAS,
                                                            UNPUBLISHED OPINION
                 Petitioner.


        WORSWICK, J. — Jordan Matthew Douglas seeks relief from personal restraint imposed

following his 2015 plea of guilty to unlawful possession of controlled substances under RCW

69.50.4013(1). He argues that his conviction is void under State v. Blake, 197 Wn.2d 170, 481

P.3d 521 (2021). The State concedes that Douglas’s conviction is void. We accept the State’s

concession, grant Douglas’s petition, and remand to the trial court to vacate his judgment and

sentence. We deny his request for appointment of counsel for this petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     Worswick, J.
 We concur:



 Glasgow, A.C.J.




 Veljacic, J.